                           IN THE UNITED STATES DISTRICT COURT                      FILED
                               FOR THE DISTRICT OF MONTANA                           MAYO 9 2019
                                      BUTTE DIVISION
                                                                                 Cterl(, U.s . .
                                                                                          o?;tnct
                                                                                   District         Coun
                                                                                         Missou/~ntana

          UNITED STATES OF AMERICA,                        Cause No. CR 07-28-BU-DWM
                                                                     CV 18-77-BU-DWM
                        Plaintiff/Respondent,

                 vs.                                     ORDER DENYING § 2255 MOTION
                                                         AND DENYING CERTIFICATE OF
          WALTER MERLE OVERTON,                                APPEALABILITY

                        Defendant/Movant.


                This case comes before the Court on Defendant/Movant Walter Merle

          Overton's motion to vacate, set aside, or correct his sentence, pursuant to 28

;.J       U.S.C. § 2255. Overton is a federal prisoner proceeding prose.

                                         I. Preliminary Review

                Before the United States must respond, the Court must determine whether

          "the motion and the files and records of the case conclusively show that the

          prisoner is entitled to no relief." 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

          Governing Section 2255 Proceedings for the United States District Courts. A
      J
  i   f
          petitioner "who is able to state facts showing a real possibility of constitutional

          error should survive Rule 4 review." Calderon v. United States Dist. Court, 98

          F.3d 1102, 1109 (9th Cir. 1996) ("Nicolas") (Schroeder, C.J. , concurring)

          (referring to Rules Governing§ 2254 Cases). But the Court should "eliminate the

                                                     1
burden that would be placed on the respondent by ordering an unnecessary

answer." Advisory Committee Note (1976), Rule 4, Rules Governing§ 2254

Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255

Proceedings.

                                   II. Background

         On July 19, 2007, a grand jury indicted Overton on one count of using or

coercing a minor to take part in sexually explicit conduct for the purpose of

producing a visual record, a violation of18 U.S.C. § 225l(a) (Count 1); one count

of being in custody or control of the minor and permitting her to be involved in

Count 1, a violation of 18 U.S.C. § 2251 (b) (Count 2); one count of receipt of child

pornography, a violation of 18 U.S.C. § 2252A(a)(2) (Count 3); one count of

possession of child pornography, a violation of 18 U.S.C. § 2252A(a)(5)(B) (Count

4); and a forfeiture count. See Indictment (Doc. 1) at 2-4. Chief Federal Defender

Anthony Gallagher was appointed to represent Overton. See Order (Doc. 4).

         A bench trial commenced on November 5, 2007. See Minutes (Doc. 30).

Overton was convicted on all counts. See Findings and Conclusions (Doc. 34) at

1- 15.

         After trial, Overton moved to dismiss either Count 1 or Count 2 and either

Count 3 or Count 4 because, he argued, Counts 1 and 2 were the same offense, and

Counts 3 and 4 were the same offense. The Court held that Counts 1 and 2 were


                                           2
different offenses under Blockburger v. United States, 284 U.S. 299 (1932),

because each required proof of an element the other did not. See Order (Doc. 44)

at 2- 5 (citing United States v. Hickey, 367 F.3d 888, 891- 92 (9th Cir. 2004)).

      The Court also found that Counts 3 and 4 were not based on one act. Count

3 was "based on the fact that Overton searched for child pornography on the

Internet using search words including 'teen,' and then viewed and downloaded

some of the images returned as a result of his searches." Order (Doc. 44) at 7.

Overton' s conviction on Count 4 was based in part on "his possession of the three

sexually explicit photographs that he took." Id. "Overton saved these photographs

from a digital camera to his home computer and then used a memory stick to

transfer the images from his home computer to his work computer and back

again." Id. Count 4 was also based in part on the fact that Overton "created the

'F' partition on his hard drive where he saved the images of child pornography,"

then "retained the images he viewed and downloaded on the hard drive of his

computer." Id. Consequently, Overton's motion to dismiss was denied. Id. at 8.

      A presentence report was prepared. Overton' s advisory guideline range was

188 to 235 months. Counts 1 and 2 carried a mandatory minimum sentence of 15

years (180 months) and a maximum of 30 years. Count 3 carried a mandatory

minimum of five years and a maximum of 20. Count 4 carried a maximum penalty

of ten years. See Sentencing Tr. (Doc. 59) at 10: 12- 22. Overton was sentenced to

                                          3
serve 235 months in prison on Counts 1, 2, and 3, 120 months on Count 4, all

concurrent, and a life term of supervised release. See Minutes (Doc. 46);

Sentencing Tr. at 38:23- 39: 14; Judgment (Doc. 48) at 2- 3.

      Overton appealed. He disputed the sufficiency of the evidence on Counts 1

and 2, maintained his double-jeopardy arguments, and challenged his sentence. On

June 18, 2009, the Ninth Circuit Court of Appeals affirmed Overton's convictions

and sentence. See United States v. Overton, 573 F.3d 679, 701 (9th Cir. 2008).

      Overton petitioned for writ of certiorari. The United States Supreme Court

denied the petition on October 20, 2009. See Clerk Letter (Doc. 64) at 1.

      Overton's conviction became final on October 20, 2009. See Gonzalez v.

Thaler, 565 U.S. 134, 150 (2012). He filed his§ 2255 motion more than nine

years later, on December 7, 2018. See 28 U.S.C. § 2255(f)(l); Houston v. Lack,

487 U.S. 266, 276 (1988).

                             III. Claims and Analysis

      Overton's motion was filed more than eight years after the one-year

limitations period expired. But the time bar is not the principal defect in the

motion.

      Overton's claims are reorganized here, but all are addressed on the merits.

      A. Double Jeopardy

      The Court of Appeals decided that Overton's convictions did not violate the

                                          4
Double Jeopardy Clause. Its decision is the law of the case. Overton presents no

reason, other than his apparent disagreement, see Br. in Supp. (Doc. 66) at 11- 12,

to revisit the matter. See United States v. Renteria, 557 F.3d 1003, 1006-07 (9th

Cir. 2009); United States v. Phillips, 367 F.3d 846, 856 & nn.32-35 (9th Cir.

2004); United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997).

      At any rate, Overton's arguments are not valid. As to Counts 1 and 2, he

claims, "to say that single person can be both an active participant and a knowing

bystander at the same time, is absurd." Br. in Supp. at 12. But§ 225l(a) and (b)

are aimed at active participants and knowing custodians (not "bystanders"). A

person can certainly be a parent or guardian without using or coercing one' s child

to participate in sexually explicit activity. And a parent or guardian can knowingly

permit a child to be sexually exploited without using her or coercing her to

participate. The fact that Overton personally sexually exploited the victim and also

had responsibility for her custody made his conduct doubly illegal, not double

jeopardy.

      As to Counts 3 and 4, Overton cites a recent Eighth Circuit case, United

States v. Morrissey, 895 F.3d 541, 547-49 (8th Cir. 2018), for the proposition that

possession of child pornography is a lesser included offense of receipt of child

pornography. See Br. in Supp. at 10. There, however, the court's ruling was based

on the fact that "the jury could have convicted Morrissey of both receipt and


                                          5
possession based on the same image or images found on the Dell laptop." Id. at

548 (emphasis added). That would indeed be double jeopardy. But Overton was

convicted on Count 3 based on images he downloaded from the internet and on

Count 4 based on photographs he took himself.

      This claim is denied.

      B. "Crime of Violence"

      Overton states he was classified a violent offender when he arrived in

federal prison. He assumes this designation had something to do with the

definition of a "crime of violence" in 18 U.S.C. § 16(b). That definition is

unconstitutionally vague. See Sessions v. Dimaya, _U.S. _ , 138 S. Ct. 1204,

1210, 1223 (2018).

      Even assuming the prison relied on § l 6(b), Overton' s classification does

not originate in anything the Court may redress under 28 U.S.C. § 2255. Neither

the statutes Overton violated nor his advisory guideline calculation required

interpretation or construction of the phrase "crime of violence."

      This claim is denied.

      C. Interstate Commerce Element

      Overton makes several objections regarding the interstate commerce

element. See Br. in Supp. (Doc. 66) at 14- 32. His arguments certainly swing for

the fences, but they are contradicted by established law.


                                          6
      Contrary to Overton's assertion, see id. at 14, evidence of an interstate

exchange of goods or services is not required, although it was present in his case in

the computer and other equipment he used to commit his crimes. Congress

regulates markets within which goods and services are exchanged, not merely

specific instances of exchange. Wholly intrastate activity can affect the market.

Congress has the "power to regulate purely local activities that are part of an

economic 'class of activities' that have a substantial effect on interstate

commerce," so long as there is a "rational basis" for concluding that intrastate

activities, "taken in the aggregate, substantially affect interstate commerce."

Gonzalez v. Raich, 545 U.S. 1, 16- 17, 22 (2005). Congress can also regulate the

channels and the instrumentalities of interstate commerce. See id. at 16 ( citing

Perez v. United States, 402 U.S. 146, 150 (1971)). The objects of Congress's

regulatory power in Overton's case were not (or not only) sexually explicit images

of children but the devices he used to produce, receive, and store those images.

      The interstate commerce elements of§§ 225l(a) and (b) and 2252A(a)(5)(B)

are met if the United States proves a sexually explicit "visual depiction was

produced using materials that have been mailed, shipped, or transported in

interstate or foreign commerce by any means, including by computer." 18 U.S.C.

§ 225l(a), (b) (2003). The United States proved Overton used a digital camera and

a memory stick to produce and then copy and store sexually explicit images of a

                                           7
young girl on his computer. That conduct underlay Counts 1, 2, and 3. Section

2252A(a)(2) prohibits receiving such images that have been "transported in

interstate or foreign commerce by any means, including by computer." 18 U.S.C.

§§ 2252A(a)(2)(A), (B). Overton admitted downloading child pornography from

the internet. That conduct underlay Count 4 . The United States introduced

evidence at Overton's trial showing that "(t]he two computers" he used "were

manufactured in some place other than Montana[,] and the items used to

photograph" the victim "were transported in interstate or foreign commerce."

Findings and Conclusions at 6124, 7126; Trial Tr. (Doc. 57) at 166:3- 21 ,

167 :22- 168 :2.

       Overton claims the phrase "substantial effect on interstate commerce" is too

vague and capacious and "the federal government is interpreting [it] any way it

wants." Br. in Supp. at 19. The Supreme Court defines the phrase, and it has not

generated the type of "inconsistency and seeming randomness," Br. in Supp. at 21,

that the Court recognized and put an end to in Johnson v. United States,_ U.S.

_, 135 S. Ct. 2551 (2015), and Dimaya. Dissenting Justices' opinions, see, e.g. ,

id. at 27- 28 (quoting or paraphrasing Taylor v. United States,_ U.S. _ , 136 S.

Ct. 2074, 2082- 85 (2016) (Thomas, J., dissenting alone)), do not change the

majority's decisions. The United States was not required to prove that Overton

personally knew his conduct would meet the element. See United States v.


                                          8
Robinson, 13 7 F .3d 652, 654-55 (1st Cir. 1998) (quoting United States v. Feola,

420 U.S. 671, 677 (1975), and United States v. X-Citement Video, Inc. , 513 U.S.

64, 72- 73 n.3 (1994)). Overton' s argument that Congress may regulate only

lawful activity and must prohibit unlawful activity, see Br. in Supp. at 24-25,

while unpersuasive, appears moot in light of Congress' prohibition of Overton' s

unlawful activity.

      Overton interprets the Constitution to reserve to States the sole prerogative

to enact and enforce criminal laws within their territorial jurisdiction. See Br. in

Supp. at 25- 26. But the existence of constitutional and statutory provisions

governing public lands does not imply that all powers given to Congress apply

only on public lands. Similarly, the provisions giving Congress jurisdiction over

four felony crimes---counterfeiting, piracy and crimes committed on the high seas,

offenses against the law of nations, and treason against the United States-exclude

the States from prosecuting these crimes. See U.S. Const. art. I, § 8, els. 6, 10, art.

III, § 3, cl. 2 (cited in Br. in Supp. at 29). These are crimes a State might

understandably believe it could punish, so it is not surprising the Constitution

asserted the exclusivity and uniformity of the federal interest. The reverse, that

Congress cannot define or punish any other crimes, does not logically follow.

Congress provided exclusive federal jurisdiction over matters in bankruptcy, too,

federal civil jurisdiction is not limited to bankruptcy.


                                           9
      The "come to rest" line of case law, see Br. in Supp. at 17, was overruled in

1977. See United States v. Robbins, 579 F.2d 1151, 1153 (9th Cir. 1978) (holding

that Scarborough v. United States, 431 U.S. 563 (1977), abrogated, among other

decisions, United States v. Cassity, 509 F.2d 682 (9th Cir. 1974), cited in Br. in

Supp. at 17). "[I]t does not matter how long the transportation in interstate or

foreign commerce occurred before the defendant received" the item in question,

unless the statute says it matters. See Robbins, 579 F.2d at 1153 (citing Barrett v.

United States, 423 U.S. 212, 216 (1976)). And 18 U.S.C . §§ 2251(a) and (b) and

2252A(a)(2) and (5)(B) do not say it matters.

      Overton's position might have had some merit under United States v.

McCoy, 323 F.3d 1114 (9th Cir. 2003), but the McCoy court's reasoning was

rejected by Raich, as the Ninth Circuit recognized in United States v. McCalla, 545

F.3d 750, 756 (9th Cir. 2008).

      All claims regarding the interstate commerce element are denied.

      D. Ineffective Assistance of Counsel

      Overton makes two claims of ineffective assistance of counsel. Such claims

are governed by Strickland v. Washington, 466 U.S. 668 (1984). At this stage of

the proceedings, Overton must allege facts sufficient to support an inference (1)

that counsel's performance fell outside the wide range of reasonable professional

assistance, id. at 687-88, and (2) that there is a reasonable probability that, but for


                                           10
counsel's unprofessional performance, the result of the proceeding would have

been different, id. at 694.

      Overton claims that counsel was ineffective because he failed to present on

direct appeal the claims Overton now raises (at least, those not based on Dimaya or

Johnson). See Br. in Supp. at 8. This portion of his ineffective assistance

allegation fails because the claims Overton raises have no merit. It is not

unreasonable for counsel to fail to raise meritless claims.

      Overton also alleges that counsel was ineffective because he advised

Overton to waive trial by jury and be tried by the Court. Br. in Supp. (Doc. 66) at

8- 9. Few reasonable federal criminal defense attorneys would contend that bench

trial is an unreasonable strategy in a case involving child pornography. Overton

displays no comprehension of the response his conduct was likely to elicit in

reasonable jurors. Overton is correct that the Court found the prosecution's

witnesses credible and Overton's own testimony not credible. But that does not

support an inference that the Court was biased from the start or that any reasonable

juror would have found Overton credible and the prosecution's witnesses not

credible. The facts Overton alleges do not support an inference either that

counsel's performance was deficient or that there was a reasonable probability of a

different outcome. This claim is denied.

                              IV. Certificate of Appealability

                                             11
      "The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant." Rule 1 l(a), Rules Governing§ 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes "a substantial showing of the denial of a constitutional right." 28 U.S.C. §

2253(c )(2). The standard is satisfied if 'jurists of reason could disagree with the

district court's resolution of [the] constitutional claims" or "conclude the issues

presented are adequate to deserve encouragement to proceed further." Miller-El v.

Cockrell, 537 U .S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U .S. 473, 484

(2000)).

      None of Overton's claims meets even the relatively low threshold required

for a COA. His double jeopardy claims cannot be relitigated and, at any rate, he

mistakes the legal and evidentiary bases of his convictions on the four counts of

the Indictment. The phrase "crime of violence" might have played some role in

Overton's placement in prison, but it played no role in his convictions or sentences.

Overton's multiple, sweeping objections to the interstate commerce element of the

statutes governing child pornography lack support in existing law, misapprehend

the evidentiary bases of his convictions, or both. And Overton does not identify

any respect in which counsel's performance was unreasonable or any reasonable

probability of a different outcome. There is no reason to encourage further

proceedings. A COA is not warranted.

                                          12
      Accordingly, IT IS HEREBY ORDERED as follows:

      1. Overton 's motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Docs. 65, 66) is DENIED.

      2. A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Overton files a Notice of Appeal.

      3. The Clerk of Court shall ensure that all pending motions in this case and

in CV 18-77-BU-DWM are terminated and shall close the civil file by entering

judgment in favor of the United States and against Overton.

      DATED this ~        day of May, 2019.




                                                     olloy
                                                     District Court




                                         13
